Date: January 23, 2008 Media Contact: Michael Kinney 732-938-1031 mkinney@njresources.com Investor Contact: Dennis Puma 732-938-1229 dpuma@njresources.com NEW JERSEY RESOURCES ANNOUNCES 3-FOR-2 STOCK SPLIT AND INCREASES QUARTERLY DIVIDEND Annual meeting to highlight solid financial performance and environmental commitment WALL, NJ – The board of directors of New Jersey Resources (NJR) announced today that it has approved a three-for-two stock split and a 5 percent increase to the regular quarterly dividend for the company’s common stock shareowners. The announcement will be made during NJR’s 57th Annual Shareowners Meeting being held today at Georgian Court University in Lakewood. “We are pleased to reward shareowners for our performance and their continued confidence in our company,” said Laurence M. Downes, chairman and CEO of NJR. “Fiscal 2008 results to date reflect continued growth and reinforce our commitment to delivering consistent results year after year.” Shareowners of record at the close of business on February 8, 2008 will receive one additional share of NJR stock for every two shares of common stock owned as of that date. The new shares resulting from the split will be distributed following the close of business on March 3, 2008. NJR will commence trading at its split-adjusted price on March 4, 2008. As a result of the stock split, the number of shares outstanding will increase to approximately 42 million. This is the third common stock split in the company’s 25 years of trading on the New York Stock Exchange. The quarterly dividend will increase for the second time this year from its current level of $.40 to $.42, on a pre-split basis. The resulting new quarterly rate of $0.28, on a post-split basis, will be payable on April 1, 2008, to shareowners of record on March 14, 2008. NJR has increased its dividend in each of the past 13 years and has paid quarterly dividends continuously since its inception in 1952. In other business, shareowners will be voting to approve the nomination of Nina Aversano, Jane M. Kenny, and David A. Trice, each for 3-year terms, to the NJR board of directors. Additionally, the ratification of the selection of Deloitte &
